
	
		I
		111th CONGRESS
		2d Session
		H. R. 4833
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2010
			Mr. Pierluisi (for
			 himself, Mr. Andrews,
			 Mr. Baca, Ms. Bordallo, Mr.
			 Farr, Mr. Grayson,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Honda,
			 Ms. Kosmas,
			 Mrs. Napolitano,
			 Mr. Reyes,
			 Mr. Rodriguez, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  local educational agencies to carry out teacher exchanges.
	
	
		1.Teacher exchange
			 program
			(a)Short
			 titleThis Act may be cited
			 as the Teacher Exchange Act of
			 2010.
			(b)EstablishmentThe Secretary of Education may make grants
			 to local educational agencies to carry out teacher exchanges in which one local
			 educational agency sends teachers to another local educational agency located
			 in a different geographic region for a school year.
			(c)EligibilityTo
			 be eligible to receive a grant under this section, a local educational agency
			 shall submit an application to the Secretary certifying that such
			 agency—
				(1)has entered into a
			 partnership with a receiving local educational agency that is located in a
			 different geographic region, as determined by the Secretary, or has actively
			 sought such a partnership; and
				(2)(A)is a high-need local
			 educational agency; or
					(B)has entered into a partnership
			 described in paragraph (1) with a high-need local educational agency, or has
			 actively sought such a partnership.
					(d)Use of
			 fundsThe recipient of a grant under this section shall use the
			 grant for each of the following purposes:
				(1)Carrying out a teacher exchange under which
			 the recipient sends teachers employed by the recipient to a receiving local
			 educational agency to teach or perform a similar function at such agency as
			 such teachers had previously performed.
				(2)Developing and implementing a plan, through
			 the partnership described in subsection (b), to provide participating teachers
			 with activities designed to promote professional development, including—
					(A)an orientation
			 session or courses to prepare such teachers for—
						(i)the
			 exchange experience;
						(ii)the
			 community in which the receiving local educational agency is located and the
			 schools in such agency; and
						(iii)the particular
			 grade level and curriculum assigned to the participating teacher by the
			 receiving local educational agency;
						(B)a mentoring
			 program through which a participating teacher is paired with a mentor (who is
			 not also a participating teacher) employed by the receiving local educational
			 agency who teaches in the same grade level or subject area that the
			 participating teacher has been assigned to teach under the exchange;
					(C)a forum for participating teachers, led by
			 an administrator or teacher at the receiving local educational agency, to
			 engage in ongoing professional development focused on improving classroom
			 instruction to result in improved student outcomes, including reading
			 educational research, reviewing student work, creating and reviewing formative
			 and summative assessments, analyzing data from student assessments, and
			 tracking student progress; and
					(D)content-specific
			 programs designed to support participating teachers in teaching the specific
			 curriculum in place at the receiving local education agency and at the grade
			 level to which the participating teacher is assigned.
					(3)Reimbursing each participating teacher for
			 travel expenses incurred by the participating teacher while traveling to and
			 from the receiving local educational agency, not more than twice per calendar
			 year, for the purpose of participating in a teacher exchange funded by a grant
			 under this section.
				(4)Providing housing for participating
			 teachers while participating in such an exchange, including cost of living
			 increases as necessary to provide such housing.
				(5)Providing a living
			 stipend to participating teachers that—
					(A)is added to the
			 regular salary of such teachers each pay period, for the duration of the
			 exchange; and
					(B)includes an annual
			 cost-of-living adjustment.
					(6)Reimbursing the
			 receiving local educational agency for supplies or other incidental items
			 purchased for use by participating teachers during such an exchange.
				(e)RestrictionThe recipient of a grant under this section
			 may not use the grant to pay the regular salary of participating teachers
			 during the period of an exchange funded by a grant under this section.
			(f)ConditionsAs a condition of receiving a grant under
			 this section, a grant recipient shall—
				(1)ensure that each participating teacher in
			 an exchange funded under this section has at least three years of teaching
			 experience prior to participating in such exchange;
				(2)certify that such
			 participation shall not serve as grounds for the grant recipient terminating
			 the employment of a participating teacher;
				(3)ensure by contract
			 or agreement with each participating teacher that each teacher agrees to
			 serve—
					(A)in the receiving local educational agency
			 for a school year; and
					(B)in the local educational agency that
			 selected such teacher for participation in the exchange for the duration of the
			 two-year period following such participation unless the Secretary, after
			 determining that the performance of such service poses a significant hardship
			 to the teacher, waives such condition;
					(4)certify that upon the failure of a
			 participating teacher to satisfy a condition specified in paragraph (3), the
			 grant recipient shall—
					(A)recover from such teacher the amount of the
			 grant funds that have been remitted to or on behalf of such teacher on a
			 pro-rata basis (as determined by the Secretary); and
					(B)return the funds
			 recovered under subparagraph (A) to the Secretary not later than 60 days after
			 the recovery of such funds; and
					(5)if the recipient has not entered into an
			 agreement with a receiving local educational agency by the date that is 6
			 months after the date of the the receipt of the grant, return the grant to the
			 Secretary.
				(g)Selection
			 criteriaIn awarding grants
			 under this section, the Secretary of Education shall give priority to local
			 educational agencies that—
				(1)have entered into
			 partnerships with receiving local educational agencies before applying for a
			 grant under this section;
				(2)the Secretary determines would be able to
			 provide participating teachers with training or experience such teachers would
			 not receive from teaching in the local educational agency where such teachers
			 are employed, including immersion in a linguistically different culture;
			 and
				(3)focus on
			 instruction in science, math, English as a second language, special education,
			 or other subject areas that have a high need for qualified teachers, as
			 determined by the Secretary.
				(h)DefinitionsIn
			 this section:
				(1)The term
			 local educational agency has the meaning given such term in
			 section 9101(26) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801(26)).
				(2)The term
			 high-need local educational agency means an agency as defined in
			 section 2102(2) of the Elementary and Secondary Act of 1965 (20 U.S.C.
			 6602(3)).
				(3)The term
			 receiving local educational agency means a local educational
			 agency to which a participating teacher will be sent for the duration of the
			 exchange funded by a grant under this section.
				2.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $20,000,000 for each of fiscal years 2011 through
			 2016 to carry out this Act.
		
